RALPH B. GUY, Jr., Circuit Judge,
dissenting.
The court concludes that the continuity requirement is not met because the defendants’ allegedly fraudulent marketing practices are not related to the conduct involving Vild. Since I believe the two types of alleged conduct are sufficiently related to constitute a pattern of racketeering activity, I respectfully dissent.
The Supreme Court has held that predicate acts are related if they have “the same or similar purposes, results, participants, victims, or methods of commission, or otherwise are interrelated by distinguishing characteristics and are not isolated events.” H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 240, 109 S.Ct. 2893, 2901, 106 L.Ed.2d 195 (1989) (emphasis added). The use of the disjunctive indicates that the relatedness requirement is met if the predicate acts are the same or similar in any of the enumerated ways.
The two types of predicate acts alleged in Vild’s complaint meet this broad test of *572relatedness because the two schemes have the same participants. This fact distinguishes this case from Feinstein v. Resolution Trust Corp., 942 F.2d 34 (1st Cir.1991). In Feinstein, the court held that the two predicate schemes were unrelated as to most of the defendants because only two of the defendants participated in both schemes. Id. at 45. However, the court stated that the two schemes were “arguably sufficient to show relatedness with regard to the actions of common participants .... ” Id.
Since both sets of Vild’s allegations involve the same participants, I would find that his complaint meets the relatedness requirement. Since Vild alleges that the defendants have fraudulently marketed the condominiums to investors for several years, I would also find that the continuity requirement is met. I would therefore reverse the district court’s dismissal of Vild’s RICO count.